EXHIBIT 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of [date]     ,
2004, by and between i2 Technologies, Inc., a Delaware corporation (the
“Company”), and R2 Investments, LDC, a Cayman Islands limited duration company.
R2 Investments, LDC and any Person to whom rights under this agreement are
transferred pursuant to Section 9(e) hereof shall each be referred to as an
“Investor” and, collectively, as the “Investors”.

 

The parties to this Agreement have agreed, on the terms and subject to the
conditions set forth in the Preferred Stock Purchase Agreement dated April 27,
2004 (the “Purchase Agreement”), to issue and sell to Investor 100,000 shares of
the Company’s 2.5% Series B Convertible Preferred Stock, par value $.001 per
share (the “Series B Preferred Stock”). The Preferred Stock is convertible into
shares of the Company’s common stock, par value $0.00025 per share (“Common
Stock”).

 

In order to induce the Investor to enter into the Purchase Agreement, the
Company has agreed to provide the registration rights set forth in this
Agreement. The execution and delivery of this Agreement is a condition to the
Closing under the Purchase Agreement. Capitalized terms used herein but not
otherwise defined shall have the respective meanings set forth in the Purchase
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

1. REGISTRATION.

 

(a) Mandatory Registration. The Company shall prepare and file with the
Commission a registration statement on Form S-3 or S-2, or any applicable
successor forms, as a “shelf” registration statement under Rule 415 under the
Securities Act covering the resale of a number of shares of Registrable
Securities equal to one hundred and ten percent (110%) of the number of shares
of Registrable Securities. If the Company is not eligible to file a registration
statement on either Form S-3 or Form S-2, then it shall file a registration
statement on Form S-1, or any applicable successor form. The Registration
Statement shall state, to the extent permitted by Rule 416 under the Securities
Act, that it also covers such indeterminate number of shares of Common Stock as
may be required to effect conversion of the Preferred Stock in order to prevent
dilution resulting from stock splits, stock dividends or similar events.

 

(b) Effectiveness. The Company shall use its commercially reasonable efforts to
cause the Registration Statement to become effective no later than the
Registration Deadline. The Company shall respond promptly to any and all
comments made by the staff of the Commission regarding the Registration
Statement, and shall submit to the Commission, within two (2) Business Days
after the Company learns that no review of the Registration Statement will be
made by the staff of the Commission or that the staff of the Commission has no
further comments on the Registration Statement, as the case may be, a request
for acceleration of the



--------------------------------------------------------------------------------

effectiveness of the Registration Statement to a time and date not later than
forty-eight (48) hours after the submission of such request. The Company will
maintain the effectiveness of the Registration Statement until the earlier to
occur of (i) the date on which all of the Registrable Securities eligible for
resale thereunder have been publicly sold pursuant to either the Registration
Statement or Rule 144 and (ii) the date on which all of the Registrable
Securities remaining to be sold under the Registration Statement (in the opinion
of counsel to the Company reasonably satisfactory in substance and in form to
Holders of a majority of the Registrable Securities) may be immediately sold to
the public by the Holders under Rule 144(k) or any successor provision (the
period beginning on the Closing Date and ending on the earlier to occur of (i)
or (ii) above being referred to herein as the “Registration Period”).

 

(c) Acceleration. In the event that the Closing Price of the Common Stock for
any ten (10) consecutive Trading Days exceeds two hundred percent (200%) of the
Conversion Price (as defined in the Certificate) then in effect, the Holders of
a majority of the Registrable Securities may thereafter request the accelerated
registration under the Securities Act of all of the Registrable Securities by
sending written notice pursuant to this Section 1(c) to the Company, at which
time the Registration Deadline will be the earlier of the Registration Deadline
and the ninetieth (90th) day following the date of such written notice.

 

“Closing Price” means the closing price of the Common Stock for any Trading Day
on the principal national securities exchange on which the Common Stock is
listed or admitted to trading, or, if the Common Stock is not so listed or
admitted to trading, the average of the per share closing bid price and per
share closing asked price for such date as quoted on the National Association of
Securities Dealers Automated Quotation System, including without limitation the
OTC Bulletin Board (“NASDAQ”), or such other market in which such prices are
regularly quoted, or, if the Common Stock is not then quoted by NASDAQ, the
Closing Price shall be determined by agreement between the Company and the
holders of a majority of the Registrable Securities. If such parties are unable
to reach agreement within a reasonable period of time, such fair value shall be
determined by an independent appraiser experienced in valuing securities jointly
selected by the Company and the holders of a majority of the Registrable
Securities. The determination of such appraiser shall be final and binding upon
the parties, and the Company shall pay the fees and expenses of such appraiser.

 

(d) Registration Default. If (i) the Registration Statement is not declared
effective by the Commission on or before the Registration Deadline, (ii) after
the Registration Statement has been declared effective by the Commission and
during a period in which an Allowed Delay (as hereinafter defined) is not in
effect, sales of Registrable Securities cannot be made by a Holder under the
Registration Statement for any reason not within the exclusive control of such
Holder (other than such Registrable Securities as are then freely saleable
pursuant to Rule 144(k)), or (iii) an amendment to the Registration Statement,
or a new registration statement, required to be filed pursuant to the terms of
Section 1(f) hereof is not filed on or before the date required by such
paragraph, (each of (i), (ii) and (iii) being referred to herein as a
“Registration Default”), then, as partial relief for the damages to the Holders
by reason of any such delay in or reduction of their ability to sell the
Registrable Securities, the Company shall make payments to each Holder of
Registrable Securities equal to one percent (1.0%) of the aggregate purchase
price paid by such Holder for the Registrable Securities then held by such
Holder for each thirty (30) day period until the applicable Registration Default
is cured (prorated

 

2



--------------------------------------------------------------------------------

for any period of less than thirty days). Notwithstanding the foregoing, with
respect to a Registration Default described in clause (iii), the payment to be
made by the Company to each Holder of Registrable Securities shall be equal to
one percent (1.0%) of the aggregate purchase price paid by such Holder for the
Registrable Securities then held by such Holder that are not covered by the
Registration Statement. All payments required under this Section 1(d) shall be
made within five (5) Business Days following the last day of the calendar month
in which a Registration Default occurs. Any such payment shall be in addition to
any other remedies available to each Holder of Registrable Securities at law or
in equity, whether pursuant to the terms hereof, the Purchase Agreement or
otherwise.

 

(e) Allowed Delay. The Company may delay the disclosure of material non-public
information, and suspend the availability of the Registration Statement, for no
more than forty-five (45) calendar days in any twelve (12) month period,
provided, that no single Allowed Delay shall exceed twenty (20) consecutive
days, in the event of a proposed merger, reorganization or similar transaction
involving the Company, as long as its board of directors (i) has determined,
upon the advice of counsel, that such information would be required to be
disclosed in an offering registered under the Securities Act and (ii) reasonably
deems it in the Company’s best interests not to disclose such information
publicly (an “Allowed Delay”). The Company shall promptly (x) notify each Holder
in writing of the existence of material non-public information giving rise to an
Allowed Delay (but in no event, without the prior written consent of such
Holder, shall the Company disclose to such Holder any of the facts or
circumstances regarding any material non-public information), (y) advise each
Holder in writing to cease all sales under the Registration Statement until the
termination of the Allowed Delay and (z) notify each Holder in writing
immediately upon the termination or expiration of an Allowed Delay.

 

(f) Amendments to Registration Statement. In the event that, at any time, the
number of shares available under the Registration Statement is insufficient to
cover one hundred percent (100%) of the Registrable Securities, including,
without limitation, any Registrable Securities acquired by or first issuable to
an Investor on or after the Effective Date, the Company shall promptly amend the
Registration Statement or file a new registration statement, in any event as
soon as practicable, but not later than the fifteenth (15th) day following
notice from a Holder of the occurrence of such event, so that the Registration
Statement or such new registration statement, or both, covers no less than one
hundred and ten percent (110%) of the Registrable Securities. The Company shall
use its reasonable best efforts to cause such amendment and/or new registration
statement to become effective as soon as practicable following the filing
thereof. Any registration statement filed pursuant to this Section 1(f) shall
state that, to the extent permitted by Rule 416 under the Securities Act, such
Registration Statement also covers such indeterminate number of additional
shares of Common Stock as may become issuable upon conversion of the Preferred
Stock in order to prevent dilution resulting from stock splits, stock dividends
or similar events. Unless and until such amendment or new registration statement
becomes effective, each Holder shall have the rights described in Section 1(d)
above.

 

(g) Selection of Underwriters. In the event that there is an underwritten
offering of the Registrable Securities, the Holders of a majority of the
Registrable Securities shall have the right to select the investment banker(s)
and manager(s) to administer the offering which investment banker(s) and
manager(s) shall be nationally recognized institutions that are reasonably
acceptable to the Company.

 

3



--------------------------------------------------------------------------------

(h) Other Registration Rights. The Company represents and warrants that it is
not a party to, or otherwise subject to, any other agreement granting
registration rights to any Person other than the Investor with respect to any
securities of the Company other than pursuant to the Registration Rights
Agreement, dated April 1, 1996, among the Company, Sanjiv S. Sidhu and
Sidhu-Singh Family Investments, Ltd. Except as provided in this Agreement, the
Company shall not grant to any Persons the right (other than such rights that
are subordinate to the registration rights granted pursuant to this Agreement)
to request or require the Company to register any equity securities of the
Company, or any securities convertible or exchangeable into or exercisable for
such securities, without the prior written consent of the Holders of at least a
majority of the Registrable Securities

 

(i) Legal Counsel. Subject to Section 3 hereof, Holders of at least a majority
of the Registrable Securities shall have the right to select one legal counsel
to review and comment upon any registration pursuant to this Agreement (the
“Legal Counsel”), which the Investors agree shall be Gibson, Dunn & Crutcher LLP
or such other counsel as thereafter designated in writing by the Holders of at
least a majority of the Registrable Securities. The Investors hereby waive any
conflict of interest or potential conflict of interest that may arise as a
result of the representation of such Investors by Gibson, Dunn & Crutcher LLP in
connection with the subject matter of this Agreement. This Section 1(i) will not
prohibit any other counsel to an Investor from reviewing and commenting on any
registration filed pursuant to this Agreement at no cost to the Company.

 

(j) Registration of Other Securities. During the period beginning on the date
hereof and ending on the Effective Date, the Company shall refrain from filing
any registration statement (other than (i) the Registration Statement or (ii) a
registration statement on Form S-8 with respect to stock option plans and stock
plans currently in effect).

 

(k) Allocation of Conversion Shares. The initial number of Conversion Shares
included in the Registration Statement and each increase in the number thereof
included therein shall be allocated pro rata among the Holders based on the
aggregate number of Registrable Securities issuable to each Holder at the time
the Registration Statement covering such initial number of Registrable
Securities or increase thereof is declared effective by the Commission (such
number to be determined using the Conversion Price in effect at such time). In
the event that a Holder sells or otherwise transfers any of such Holder’s
Registrable Securities, each transferee shall be allocated the portion of the
then remaining number of Registrable Securities included in such Registration
Statement allocable to the transferor.

 

2. REGISTRATION PROCEDURES. In fulfilling its obligations to register
Registrable Securities pursuant to Section 1 hereof, the Company shall use its
best efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof, and
pursuant thereto the Company shall as expeditiously as possible:

 

(a) prepare and file with the Securities and Exchange Commission the
Registration Statement, and all amendments and supplements thereto and related
prospectuses as

 

4



--------------------------------------------------------------------------------

may be necessary to comply with applicable securities laws, with respect to such
Registrable Securities and use its commercially reasonable efforts to cause the
Registration Statement to become effective;

 

(b) permit Legal Counsel and counsel for each Holder to review the Registration
Statement and all amendments and supplements thereto, and any comments made by
the staff of the Commission concerning such Holder and/or the transactions
contemplated by the Transaction Documents and the Company’s responses thereto,
within a reasonable period of time (but in no event less than three (3) Business
Days after such Holder has received such documents) prior to the filing thereof
with the Commission (or, in the case of comments made by the staff of the
Commission, within a reasonable period of time following the receipt thereof by
the Company);

 

(c) furnish to the Investors and Legal Counsel, without charge, (i) promptly
after receipt of such correspondence, copies of all correspondence from the
Commission or the staff of the Commission to the Company or its representatives
relating to each Registration Statement, Prospectus and all amendments and
supplements thereto, (ii) promptly after the same is prepared and filed with the
Commission, one (1) copy of each Registration Statement, Prospectus and all
amendments and supplements thereto, including all exhibits and financial
statements related thereto, and (iii) promptly upon the effectiveness of each
Registration Statement and each amendment and supplement thereto, one (1) copy
of the Prospectus included in each such Registration Statement and all
amendments and supplements thereto;

 

(d) consider, and cause its counsel to consider, in good faith any comments or
objections from Legal Counsel as to the form or content of each Registration
Statement, Prospectus and all amendments or supplements thereto or any request
for acceleration of the effectiveness of each Registration Statement, Prospectus
and all amendments or supplements thereto;

 

(e) notify each Holder of Registrable Securities of the effectiveness of each
registration statement filed hereunder and prepare and file with the Securities
and Exchange Commission such amendments and supplements to such registration
statement and the Prospectus used in connection therewith as may be necessary to
keep such registration statement effective for the Registration Period;

 

(f) furnish to each Holder of Registrable Securities such number of copies of
the Registration Statement, each amendment and supplement thereto, the
Prospectus included in the Registration Statement (including each preliminary
prospectus) and such other documents as such seller may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities owned by such Holder;

 

(g) use its commercially reasonable efforts to register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any Holder of Registrable Securities reasonably requests and do
any and all other acts and things which may be reasonably necessary to enable
such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such Holder;

 

5



--------------------------------------------------------------------------------

(h) notify each Holder of Registrable Securities, at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the Prospectus included in such
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, and, at the
request of any Holder, the Company shall prepare a supplement or amendment to
such Prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading;

 

(i) provide a transfer agent and registrar for all Registrable Securities not
later than the effective date of the Registration Statement;

 

(j) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the Holders of a majority of
the Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of Registrable
Securities (including effecting a stock split or a combination of shares);

 

(k) make available for inspection by any Holder of Registrable Securities, any
underwriter participating in any disposition pursuant to the Registration
Statement and any attorney, accountant or other agent retained by any such
Holder or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with the Registration Statement;

 

(l) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission;

 

(m) permit any Holder of Registrable Securities which Holder, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Company, to participate in the preparation of the Registration Statement
and to require the insertion therein of material, furnished to the Company in
writing, which in the reasonable judgment of such Holder and its counsel should
be included;

 

(n) If the Registration Statement refers to any Holder by name or otherwise as
the Holder of any securities of the Company and if in its sole and exclusive
judgment, such Holder is or might be deemed to be an underwriter or a
controlling person of the Company, such Holder shall have the right to require:

 

(i) the insertion therein of language, in form and substance satisfactory to
such Holder and presented to the Company in writing, to the effect that the
holding by such Holder of such securities is not to be construed as a
recommendation by such Holder of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that such Holder
shall assist in meeting any future financial requirements of the Company, or

 

6



--------------------------------------------------------------------------------

(ii) in the event that such reference to such Holder by name or otherwise is not
required by the Securities Act or any similar Federal statute then in force, the
deletion of the reference to such Holder; provided that with respect to this
clause (ii) such Holder shall furnish to the Company an opinion of counsel to
such effect, which opinion and counsel shall be reasonably satisfactory to the
Company;

 

(o) in the event of the issuance of any stop order suspending the effectiveness
of the Registration Statement, or of any order suspending or preventing the use
of any related Prospectus or suspending the qualification of any Registrable
Securities included in the Registration Statement for sale in any jurisdiction,
the Company shall use its best efforts promptly to obtain the withdrawal of such
order;

 

(p) use its best efforts to cause such Registrable Securities covered by the
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Registrable Securities;

 

(q) obtain a cold comfort letter from the Company’s independent public
accountants in customary form and covering such matters of the type customarily
covered by cold comfort letters as the Holders of a majority of the Registrable
Securities being sold reasonably request;

 

(r) after the Common Stock has been listed on the Nasdaq National Market, the
Nasdaq SmallCap Market, the New York Stock Exchange, or any other market or
exchange, secure the listing of all Registrable Securities on such market or
exchange, and provide each Holder with reasonable evidence thereof; and

 

(s) the Company (i) shall not effect any public sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven days prior to and during the
90-day period beginning on the effective date of any underwritten sale pursuant
to the Registration Statement (except pursuant to registrations on Form S-4,
Form S-8 or any successor form), unless the underwriters managing the
underwritten sale otherwise agree, and (ii) shall use its best efforts to cause
each officer and director of the Company to agree not to effect any public sale
or distribution (including sales pursuant to Rule 144 of the Securities Act) of
any such securities during such period (except as part of such underwritten
registration, if otherwise permitted), unless the underwriters managing the
underwritten sale otherwise agree.

 

3. REGISTRATION EXPENSES.

 

(a) All expenses of the Company incident to the Company’s performance of or
compliance with this Agreement, including without limitation all registration,
qualification and filing fees, fees and expenses of compliance with securities
or blue sky laws, printing expenses, messenger and delivery expenses, fees and
disbursements of custodians, and fees and disbursements of counsel for the
Company and all independent certified public accountants, underwriters
(excluding discounts and commissions) and other Persons retained by the Company
(all such expenses being herein called “Registration Expenses”), shall be borne
as provided in this Agreement, except that the Company shall, in any event, pay
its internal expenses

 

7



--------------------------------------------------------------------------------

(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit or quarterly review, the expense of any liability insurance and the
expenses and fees for listing the securities to be registered on each securities
exchange on which similar securities issued by the Company are then listed or on
the NASDAQ automated quotation system.

 

(b) In connection with the Registration Statement to be filed pursuant to
Section 1 hereof, the Company shall reimburse the Holders of Registrable
Securities included in such registration for the reasonable fees and
disbursements of the Legal Counsel.

 

4. HOLDER COVENANTS

 

(a) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event requiring the preparation of a supplement or amendment to
a Prospectus relating to Registrable Securities so that, as thereafter delivered
to such Holder, such Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, each Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Registration Statements until its receipt of copies of the supplemented or
amended Prospectus from the Company or until it is advised in writing by the
Company that use of the applicable Prospectus may be resumed and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. If so directed by the Company, each Holder shall deliver
to the Company all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Registrable Securities that
is current at the time of receipt of such notice.

 

(b) The Holder(s) included in any registration shall furnish to the Company such
information regarding such Holder(s), the Registrable Securities owned by such
Holders and the distribution proposed by such Holder(s), as the Company may
reasonably request in writing and as shall be reasonably required under
applicable law in connection with any registration, qualification or compliance
referred to in this Agreement. Each Holder agrees to notify the Company, at any
time when a Prospectus relating to the Registration Statement contemplated by
this Agreement is required to be delivered by it under the Securities Act, of
the occurrence of any event relating to such Holder which requires the
preparation of a supplement or amendment to such Prospectus so that, as
thereafter delivered to the purchasers of Registrable Securities the information
with respect to such Holder in such Prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading
relating to such Holder, and such Holder shall promptly make available to the
Company information necessary to enable the Company to prepare any such
supplement or amendment. Each Holder agrees not to take any action with respect
to any distribution deemed to be made pursuant to such registration statement
that constitutes a violation of Regulation M under the Exchange Act or any other
applicable rule, regulation or law.

 

8



--------------------------------------------------------------------------------

5. INDEMNIFICATION.

 

In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:

 

(a) The Company agrees to indemnify, to the extent permitted by law, each Holder
of Registrable Securities, its officers, directors, employees, agents and
representatives and each Person who controls (within the meaning of the
Securities Act) such Holder (collectively, the “Indemnitees”) against all
losses, claims, actions, damages, liabilities and expenses (collectively,
“Losses”) caused by (i) any untrue or alleged untrue statement of material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (ii) any violation by the Company of any
rule or regulation promulgated under the Securities Act applicable to the
Company and relating to action or inaction required of the Company in connection
with any such registration, qualification or compliance, and to pay to each
Indemnitee, as incurred, any legal and any other expenses reasonably incurred in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action (except as otherwise provided in this Section 5),
except insofar as the same are caused by or contained in any information
furnished in writing to the Company by such Indemnitee expressly for use in the
Registration Statement, Prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or by such Indemnitee’s failure to deliver a copy
of the Registration Statement or Prospectus or any amendments or supplements
thereto made available by the Company, if such delivery is required by
applicable law. In connection with an underwritten offering, the Company shall
indemnify such underwriters, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the
Indemnitees.

 

(b) In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, each such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement, any
Prospectus or preliminary prospectus or any amendment thereof or supplement
thereto and, to the extent permitted by law, shall indemnify the Company, its
directors, officers, employees, agents and representatives and each Person who
controls the Company (within the meaning of the Securities Act) against any
Losses resulting from any untrue or alleged untrue statement of material fact
contained in the Registration Statement, Prospectus or preliminary prospectus or
any amendment thereof or supplement thereto, or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, but only to the extent that such untrue
statement or omission is contained in any information or affidavit so furnished
in writing by such Holder; provided that the obligation to indemnify shall be
individual, not joint and several, for each Holder and shall be limited (except
in the case of willful fraud by such Holder) to the net amount of proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
Registration Statement. Such Holder shall pay, as incurred, to any person
intended to be indemnified pursuant to this Section 5(b), any legal and any
other expenses reasonably incurred in connection with investigating, preparing
or defending any such claim, loss, damage, liability or action.

 

9



--------------------------------------------------------------------------------

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of counsel to any indemnified party a conflict of interest may exist if the same
counsel were to represent such indemnified party and any other of such
indemnified parties with respect to such claim. In such instance, the
conflicting indemnified parties shall have a right to retain one separate
counsel, chosen by the Holders of a majority of the Registrable Securities
included in the registration, at the expense of the indemnifying party. No
indemnifying party, in the defense of such claim or litigation, shall, except
with the consent of each indemnified party, consent to the entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

 

(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.

 

(e) If the indemnification provided for in this Section 5 is held by a court of
competent jurisdiction to be unavailable to an indemnified party with respect to
any Losses, then the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations; provided, that in no event shall any
contribution by a Holder under this Section 5(e) exceed the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to the
Registration Statement, except in the case of willful fraud by such Holder. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by a court of competent jurisdiction.

 

(f) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

10



--------------------------------------------------------------------------------

6. PARTICIPATION IN UNDERWRITTEN REGISTRATIONS. No Person may participate in any
registration hereunder which is underwritten unless such Person completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided, that (i) the Holders of Registrable Securities to be
distributed by such underwriters shall be parties to such underwriting agreement
and may, at their option, require that any or all of the representations and
warranties by the Company to and for the benefit of such underwriters shall also
be made to and for the benefit of such Holders and (ii) no Holder of Registrable
Securities included in any underwritten registration shall be required to make
any representations or warranties to the Company or the underwriters (other than
representations and warranties regarding such Holder, such Holder’s ownership of
securities being included in the registration, and related customer matters, and
such Holder’s intended method of distribution) or to undertake any
indemnification obligations to the Company with respect thereto, except as
otherwise provided in Section 5(b) hereof.

 

7. RULE 144 REPORTING. With a view to making available to the Holders of
Registrable Securities the benefits of certain rules and regulations of the
Securities and Exchange Commission which may permit the sale of the Registrable
Securities to the public without registration, the Company agrees to use its
reasonable best efforts to:

 

(a) make and keep current public information available, within the meaning of
Rule 144 or any similar or analogous rule promulgated under the Securities Act;

 

(b) file with the Commission, in a timely manner, all reports and other
documents required of the Company under the Securities Act and Exchange Act; and

 

(c) so long as any party hereto owns any Registrable Securities, furnish to such
party forthwith upon request, a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144, the Securities Act
and the Exchange Act; a copy of the most recent annual or quarterly report of
the Company; and such other reports and documents as such Person may reasonably
request in availing itself of any rule or regulation of the Securities and
Exchange Commission allowing it to sell any such Registrable Securities without
registration.

 

7. DEFINITIONS. As used in this Agreement, the following terms shall have the
following meanings:

 

(a) “Business Day” means any day excluding Saturday, Sunday, and any day which
is a legal holiday under the laws of the State of Texas or is a day on which
banking institutions located in Texas are authorized or required by law or other
governmental action to close.

 

(b) “Commission” means the United States Securities and Exchange Commission.

 

11



--------------------------------------------------------------------------------

(c) “Common Stock” means the Company’s common stock, par value $0.0025 per
share.

 

(d) “Effective Date” means the date on which the Registration Statement is
declared effective by the Commission.

 

(e) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(f) “Holder” means any person owning or having the right to acquire, through
conversion of the Preferred Stock or otherwise, Registrable Securities,
including initially the Investor and thereafter any permitted assignee thereof,
provided that such assignee agrees in writing to be bound by all of the
provisions hereof.

 

(g) “Investor” has the meaning set forth in the first paragraph of this
Agreement.

 

(h) “Legal Counsel” has the meaning set forth in Section 1(i) hereof.

 

(i) “Person” means an individual, a partnership, a corporation, an association,
a joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

(j) “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus that includes any information previously
omitted from a prospectus filed as part of an effective registration statement
in reliance upon Rule 430A promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

(k) “Registrable Securities” means (i) any Common Stock issued or issuable
pursuant to the terms of the Series B Preferred Stock; (ii) any Common Stock not
covered by clause (i) held by or issuable to an Investor including, without
limitation, any such Common Stock acquired by or first issuable to an Investor
on or after the Effective Date; (iii) any of the Company’s 5.25% Convertible
Subordinated Debentures due 2006 held by an Investor including, without
limitation, any such debentures acquired by an Investor on or after the
Effective Date; and (iv) any capital stock issued or issuable with respect to
the securities referred to in clauses (i) (ii) and (iii) above by way of a stock
dividend or stock split; in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization; or in
replacement of, in exchange for or otherwise in respect of the securities
referred to in clauses (i), (ii) and (iii) above. As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when they have been distributed to the public pursuant to a offering registered
under the Securities Act or sold to the public through a broker, dealer or
market maker in compliance with Rule 144 under the Securities Act (or any
similar rule then in force), or repurchased by the Company or any subsidiary of
the Company. and any shares of capital stock issued or issuable from time to
time (with any adjustments) in replacement of, in exchange for or otherwise in
respect of the Conversion Share

 

12



--------------------------------------------------------------------------------

(l) “Registration Deadline” means the first anniversary of the Closing Date, or
such earlier date as a Registration Statement is required to become effective
pursuant to Section 1(c) hereof.

 

(m) “Registration Expenses” has the meaning set forth in Section 3 hereof.

 

(n) “Registration Statement” means any Registration Statement to be filed
hereunder relating to resales of the Registrable Securities.

 

(o) “Rule 144” means Rule 144 under the Securities Act.

 

(p) “Securities Act” means the Securities Act of 1933, as amended.

 

(q) “Trading Day” means (i) any day on which the Common Stock is listed or
quoted and traded on the Nasdaq National Market, the New York Stock Exchange,
the American Stock Exchange or the Nasdaq SmallCap Market or (ii) if the Common
Stock is not traded on any such market, then a day on which trading occurs on
the New York Stock Exchange (or any successor thereto).

 

8. MISCELLANEOUS.

 

(a) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the Holders of Registrable Securities in this Agreement.

 

(b) Adjustments Affecting Registrable Securities. The Company shall not take any
action with respect to its securities which would adversely affect the ability
of the Holders of Registrable Securities to include such securities in a
registration undertaken pursuant to this Agreement or which would materially and
adversely affect the marketability of such securities in any such registration
(including, without limitation, effecting a stock split or a combination of
shares).

 

(c) Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that, in addition to any other rights and remedies existing in its
favor, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

 

(d) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived, on behalf of all Holders of
Registrable

 

13



--------------------------------------------------------------------------------

Securities, only upon the prior written consent of the Company and Holders of at
least 75% of the total number of Registrable Securities. The failure of any
party to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.

 

(e) Assignment. Upon the transfer of one or more shares of Preferred Stock or
Registrable Securities by a Holder, the rights of such Holder hereunder with
respect to such securities so transferred shall be assigned automatically to the
transferee thereof, and such transferee shall thereupon be deemed to be a
“Holder” for purposes of this Agreement, as long as: (i) the Company is, within
a reasonable period of time following such transfer, furnished with written
notice of the name and address of such transferee, (ii) the transferee agrees in
writing with the Company to be bound by all of the provisions hereof, and (iii)
such transfer is made in accordance with the applicable requirements of the
Purchase Agreement; provided, however, that the registration rights granted in
this Agreement shall not be transferred to any person or entity that receives
Registrable Securities in a public transaction pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144.

 

(f) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

(g) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.

 

(h) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

(i) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Texas applicable to contracts made and to be
performed entirely within the State of Texas.

 

(j) Notices. All notices, requests, consents and other communications provided
for herein shall be in writing and shall be (i) delivered in person, (ii)
transmitted by telecopy, (iii) sent by first-class, registered or certified
mail, postage prepaid, or (iv) sent by reputable overnight courier service, fees
prepaid, to the recipient at the address or telecopy number set forth below, or
such other address or telecopy number as may hereafter be designated in writing
by such recipient. Notices shall be deemed given upon personal delivery, seven
days following deposit in the mail as set forth above, upon acknowledgment by
the receiving telecopier or one day following deposit with an overnight courier
service.

 

14



--------------------------------------------------------------------------------

To the Company, to:

 

i2 Technologies, Inc.

One i2 Place

11701 Luna Road

Dallas, Texas 75234

Telecopier: 469 357-6893

Attention: General Counsel

 

With a copy, which shall not constitute notice to the Company, to:

 

Baker Botts L.L.P.

2001 Ross Avenue

7th Floor

Dallas, Texas 75201

Attention: Andrew M. Baker

Telecopier: 214 953-6503

 

To Investor, to:

 

General Counsel

C/o Amalgamated Gadget, L.P.

C/o Scepter Holdings, Inc.

R2 Investments, LDC

301 Commerce Street

Suite 2975

Fort Worth, Texas 76102

Telephone: 817 332-9500

Telecopier: 817 332-9606

Email: BusinessAffairs@acmewidget.com

                                         FINARB@acmewidget.com

 

With a copy, which shall not constitute notice to Investor, to:

 

Gibson, Dunn & Crutcher, LLP

200 Park Avenue

New York, NY 10166

Telephone: 212 351-4000

Telecopier: 212 351-4035

Attn: Sean P. Griffiths

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

(k) Time of the Essence; Computation of Time. Time is of the essence for each
and every provision of this Agreement. Whenever the last day for the exercise of
any privilege or other discharge or any duty hereunder shall fall upon a
Non-Business Day, the party having such privilege or duty may exercise such
privilege or discharge such duty on the next succeeding day which is a regular
Business Day.

 

15



--------------------------------------------------------------------------------

(l) Arbitration.

 

(i) Resolution of Disputes. If a Dispute arises between the parties, the parties
agree to use the following procedures in good faith to resolve such Dispute
promptly and non-judicially. For purposes of this Agreement, “Dispute” shall
mean any alleged material breach of any representation, warranty or obligation
herein, or a disagreement regarding the interpretation, performance or
nonperformance of any provision thereof, or the validity, scope and
enforceability of these dispute resolution procedures, or any dispute regarding
any damages arising from the termination of this Agreement. Any party may give
written notice to any other party of the existence of a Dispute (a “Dispute
Notice”).

 

(ii) Negotiation. Within ten days after delivery of any Dispute Notice the
parties involved in the Dispute shall meet at a mutually agreeable time and
place and thereafter as often as they deem reasonably necessary to exchange
relevant information and attempt in good faith to negotiate a resolution of the
Dispute. If the Dispute has not been resolved within ten days after the first
meeting of the parties, or, if the party receiving the Dispute Notice will not
meet within ten days after receipt of the Dispute Notice, then either party may,
by delivering notice to the other party, commence arbitration proceedings.

 

(iii) Arbitration. If the parties are not successful in resolving a Dispute, or
arbitration proceedings are commenced in accordance with Section 9(l)(ii) above,
then the Dispute shall be resolved by binding arbitration conducted by three
arbitrators in accordance with the Commercial Arbitration Rules of the American
Arbitration Association as in effect from time to time as modified by the terms
hereof (the “Arbitration Law”). Either party may initiate final resolution of
the Dispute by delivering a written demand for arbitration to the other party.
Each party shall notify the other party of its appointment of one neutral
arbitrator within seven days after receipt of such written demand for
arbitration and the third neutral arbitrator shall be appointed by a court of
competent jurisdiction in Texas. Each of the three arbitrators shall function as
an arbitrator without any one of them having more authority than the other two.
If such arbitrator appointments are not made within said time periods, the
arbitrators shall be selected by a court of competent jurisdiction in Texas. All
arbitrators must be attorneys with experience in law relating to investment
funds. Further, no arbitrator may be a current or former client or employee of
any party or an attorney that has provided legal advice to any party within the
preceding twelve months, nor may an arbitrator be a current or former employee
of a direct competitor of any of the parties. Additionally, prior to their
assumption of duties as an arbitrator, all arbitrators must sign an oath of
neutrality in customary form. If requested by either party, the arbitration
award shall set forth findings of fact and conclusions of law upon which the
award is based in the same manner as a judgment from a court of Texas. Judgment
upon the award rendered by the arbitrators shall be binding upon the parties and
may be entered by any court having jurisdiction thereof. The place of
arbitration shall be Dallas, Texas, unless the parties mutually agree otherwise.
The language of the arbitration shall be English. The arbitrators may allocate
against the losing party all reasonable attorneys’ fees and costs of arbitration
including the fees of the arbitrators and any other costs described herein so
long as such arbitrators direct in the award that any such costs shall not be
taxable in the courts of Texas. The parties agree

 

16



--------------------------------------------------------------------------------

that a party’s remedies under this arbitration procedure may be inadequate and
that, notwithstanding this clause (iii), such aggrieved party shall be entitled
to seek injunctive relief. The institution and maintenance of an action to
obtain or enforce equitable remedies shall not constitute a waiver of the right
of any party including the plaintiff to submit the controversy or claim to
arbitration.

 

(iv) General Dispute Resolution Provisions.

 

(A) All deadlines specified in this Section 9(l) may be extended by mutual
agreement. The procedures specified in this Section 9(l) are an essential
provision of the Agreement and are legally binding on the parties. These
procedures shall be the sole and exclusive procedures for the resolution of any
Dispute between the parties arising out of or relating to this Agreement. Any
and all actions to enforce the obligations under this Section 9(l) shall be
brought in any court of competent jurisdiction in courts located in Texas.

 

(B) The parties acknowledge that the provisions of this Section 9(l) are
intended to provide a private resolution of Disputes between them. Accordingly,
all documents, records, and other information relating to the Dispute shall at
all times be maintained in the strictest confidence and not disclosed to any
third party, other than the arbitrators, except as required by law or where
specifically allowed hereunder. All proceedings, communications and negotiations
pursuant to this Section 9(l) are confidential. In the event of any judicial
challenge to, or enforcement of, any order or award hereunder, any party may
designate such portions of the record of such proceedings, communications, and
negotiations as such party deems appropriate to be filed under seal. All
proceedings, communications and negotiations pursuant to this Section 9(l) shall
be treated as compromise negotiations for all purposes, including for purposes
of the U.S. Federal Rules of Evidence and state rules of evidence. None of the
statements, disclosures, offers, or communications (or other assertions made in
any proceeding or negotiation) made pursuant to this Section 9(l) shall be
deemed admissions, nor shall any of said statements, disclosures, offers,
communications or assertions be admissible for any purpose other than the
enforcement of the terms of this Section 9(l).

 

(C) The parties agree to act in good faith to comply with all of their
respective obligations under this Agreement as much as possible as if there were
no Dispute during any pending mediation or arbitration hereunder.

 

(D) The parties agree that the terms of this Section 9(l) shall survive the
termination or expiration of this Agreement.

 

(v) Notice. The parties agree to have any Dispute decided by neutral arbitration
as provided in this Section 9(l) and the parties are giving up any rights they
might possess to have the Dispute litigated in a court or by a jury trial. The
parties are giving up their judicial rights to discovery and appeal, unless such
rights are specifically included in this Section 9(l). The parties acknowledge
and agree that their agreement to this arbitration provision is voluntary.

 

(m) Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

i2 TECHNOLOGIES, INC.

 

--------------------------------------------------------------------------------

Name:

Title: R2 INVESTMENTS, LDC By:   Amalgamated Gadget, L.P.,    

as its Investment Manager

By:   Scepter Holdings, Inc.,    

its General Partner

 

--------------------------------------------------------------------------------

Name:

Title:

 

[Signature Page to Registration Rights Agreement]